DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of a certified copy of EP 17198908.0 filed October 27, 2017 as required by 37 CFR 1.55.
A copy of the WIPO publication of PCT/EP2018/078896 filed October 22, 2018 was not received.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  
The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

The breadth of the claims;
The nature of the invention;
The state of the prior art;
The level of one of ordinary skill;
The level of predictability in the art;
The amount of direction provided by the inventor;
The existence of working examples; and
The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Claim 7 lines 9-13 “a final slag composition having the ratios: 0.25<SiO2/Al2O3<2.5, 0.5<SiO2/CaO<2.5, and MgO>10%” lacks enablement. The inventor does not provide direction regarding how the amounts of SiO2, Al2O3, CaO, and MgO in the final slag composition were measured or determined so that the respective ratios or percent could be calculated. In the working example in applicant’s specification Table 2 details the slag output (i.e. final slag composition) in terms of grams, (g), and weight %, based on elements, i.e. Al, Si, Ca, and Mg, but not as oxides. In applicant’s specification 9:1-3 recite the ratios and percent of these elements as oxides without providing direction regarding how the oxide amounts were determined from the presented elemental data. The ratios of the elements is different than the ratios of the oxides, such that there is no predictability of the claimed oxide ratios. For example, based on Table 2, the Si/Ca output ratio is 0.8, whereas the ratio of the oxides presented in the specification is 1.2. Therefore, the claimed oxide ratios and percentage of the final slag composition lack enablement.
Claims 8-13 are rejected as depending from claim 7.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 line 2 “1%” and “15%” and line 13 “10%” render the claim indefinite. It is unclear what the units are of the percentages. They could be weight %, atomic %, or volume %. For the purpose of examination claim 7 will be given the broadest reasonable interpretation of referring to weight %, the only type of percent discussed in applicant’s specification, such as in Table 2.
Claim 8 lines 1-2 “the metal-bearing material comprises Mixed Hydroxide Precipitates (MHP)” renders the claim indefinite. It is unclear what a mixed hydroxide precipitate is. It could be something that precipitates from a mixed hydroxide such that it might not have a hydroxide after precipitation or it could be something that precipitates as a mixed hydroxide such that it is a hydroxide. 
Further, claim 7 lines 1-2 recite “a metal-bearing material comprising, in oxidized form”. It is unclear if the oxidized form and mixed hydroxide precipitate are related, for example the oxidized form is generated from the mixed hydroxide precipitate, or if the oxidized form and mixed hydroxide precipitate coexist in the metal-bearing material.  For the purpose of examination claim 8 will be given the broadest reasonable interpretation of requiring the metal-bearing material to be mixed hydroxide precipitates (MHP) sometime in the process for recovering metals such that it would coexist in the smelting step or it could be a precursor to the oxidized form recites in claim 7 lines 1-2.
Claim 9 lines 1-2 “the smelting step…starting from MHP” renders the claim indefinite. Claim 7 lines 1-5 recite smelting of Co, Ni, and Mg metal-bearing material in oxidized form. Claim 9 recites the starting material is MHP, mixed hydroxide precipitates. It is unclear if the material being smelted is an oxide, hydroxide, or combination thereof. For the purpose of examination claim 9 will be given the broadest reasonable interpretation of starting from MHP as recited by the claim.
Claim 11 lines 6-7 “a metal-bearing material containing, in oxidized form, more than 1% Co, and more than 1% Mg” renders the claim indefinite. Claim 7 lines 1-2 also recite the metal-bearing material comprises a total of Co and Ni of more than 15%. It is unclear if claim 11 only requires the presence of more than 1% each of Co and Mg or if it also requires more than 15% total of Co and Ni. For the purpose of examination claim 11 will be given the broadest reasonable interpretation of also requiring more than 15% total of Co and Ni as recited in claim 7 lines 1-2.
Claim 11 line 7 “1%” renders the claim indefinite. It is unclear what the units are of the percentage. They could be weight %, atomic %, or volume %. For the purpose of examination claim 11 will be given the broadest reasonable interpretation of referring to weight %, the only type of percent discussed in applicant’s specification, such as in Table 2.
Claims 10, 12, and 13 are rejected as depending from claim 7. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 7-9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Osborne (US 2009/0208405) in view of Chung (KR 10-2007-0046990 machine translation. Citations as page:line(s).) and optionally Xiao (CN 103526035 machine translation). 
Regarding claim 7, Osborne teaches a process related to recovering nickel and cobalt ([0005]) by reduction smelting in an electric furnace to produce and separate molten metal and molten slag (i.e. smelting said metal-bearing furnace in a bath furnace together with slag formers, wherein smelting comprises applying reducing smelting conditions to produce an alloy phase and a slag phase, and separating the alloy phase from the slag phase) ([0029]) where the starting material is a mixed nickel-cobalt hydroxide product (MHP) ([0008], [0009], [0019]) that undergoes leaching to form a metal oxide (i.e. metal-bearing material comprising oxidized form) ([0009], [0019], [0029]) with higher metal concentration ([0020]) and is mixed with a slag making oxide of SiO2, CaO, and Al2O3 ([0010], [0023], Fig. 6).
Osborne teaches an example for a nickel hydroxide product (NHP) including the slag composition after smelting with 20.1% CaO, 4.25% Al2O3, 22.8% MgO, and 52.3% SiO2 (i.e. SiO2/Al2O3 is 12.3; SiO2/CaO is 2.6) where the starting material has 2.41% MgO and 0.11% Al2O3 ([0030], Table I). The example is indicative of the invention, where the MgO of the final slag is more than 10% and the ratio of SiO2/CaO is close to that claimed such that one of ordinary skill in the art would have expected the slag of Osborne (i.e. the prior art) to have the same properties as the claimed final slag. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are close. MPEP 2144.05(I).
Osborne is silent to a SiO2/Al2O3 ratio in the final slag that is more than 0.25 and less than 2.5.
Chung teaches a process for recovering valuable metals from a lithium ion battery, such as cobalt (1:5-6, 9-14) by smelting scrap with CaO, SiO2, MgO, and Al2O3 (3:65-67) with up to 20% of MgO and Al2O3 (3:73-74, 4:100-101, 104-106).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Osborne to increase the amount of Al2O3 in the starting slag to be up to 20% in combination with MgO because it results in basicity during smelting, which stabilizes the operation and viscosity of the slag (Chung 4:98-104) and beyond this amount Al2O3 saturates in the slag and Al is not refined into the slag (Chung 4:104-105). Increasing the amount of Al2O3 in the starting slag increases the final amount of Al2O3 in the smelted slag, decreasing the final ratio of SiO2/Al2O3 such that it is less than 12.3. Further, the process of the prior art (i.e. the amount of Al2O3 and MgO added to the starting slag in Chung being up to 20%) is substantially similar to applicant’s invention (i.e. the amount of Al2O3 in the starting slag, where applicant’s inventive example adds 100 g of Al2O3 to 1000 g of MHP (i.e. Al2O3 is 100/1000, 10%, of the amount of MHP) (applicant’s specification 6:31-32)). It appears that the product of the process of the prior art is substantially similar to the product claimed, including SiO2/Al2O3 being more than 0.25 and less than 2.5.
Osborne teaches a mixed nickel-cobalt hydroxide product (MHP) ([0008], [0009], [0019]).The material of the prior art (i.e. the MHP of Osborne, [0008], [0009], [0019]) is substantially similar to the metal-bearing material claimed (i.e. applicant’s specification 3:30-33, 4:1-4, where typical MHP contain a minimum concentration of 15% of Co and Ni and a minimum concentration of 1% Co). It appears that the composition of the prior art is substantially similar to the composition claimed, including having more than 1% Co, a total of Co and Ni of more than 15%, and more than 1% Mg.
Osborne teaches an example of nickel hydroxide product (NHP) with a recovery of 96.48% smelted metal (Table I), an example of cobalt carbonate product (CCP) with a recovery of 92.74%, and an example of nickel carbonate product (NCP) with a recovery of 91.34% (Table III). The examples in Osborne teach a recovery rate of at least 91%, which overlaps with the claimed alloy comprises more than 80% of the Co. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
The process of Osborne in view of Chung (i.e. smelting) is substantially similar to that claimed. It appears that the product of the process is also substantially similar, including the alloy phase comprising less than 1% of Mg.
In the event it is determined that the MHP taught by Osborne and the recovery rate of the metals in the examples of Osborne do not read on the claimed metal-bearing material, then the below rationale is applied.
Osborne is silent to the amounts of Co, Co and Ni, and Mg in the mixed nickel-cobalt hydroxide product (MHP).
Xiao teaches a method for recovering valuable metals ([0002]) such as Co and Ni ([0010]) from lithium ion battery waste with one or more of Cu, Co, and Ni slag ([0014]), where the waste material includes 5 to 16 wt% Co and 2 to 2.5 wt% Ni  ([0033]), the Cu slag includes 0.9 to 5 wt% MgO ([0036]), the Co slag includes 3 to 2.5 wt% Co and 3 to 5 wt% MgO ([0027]), the Ni slag contains 0.2 to 0.5 wt% Ni, 0.05 to 0.2 wt% Co, and 5 to 10 wt% MgO ([0038]), and the waste material accounts for 0 to 50 wt% of the mixture material ([0042]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Osborne to use mixed nickel-cobalt hydroxide product with Co and Ni amounts within the ranges taught by Xiao because these are known waste material amounts of Co and Ni in which recovery of these elements can be performed (Xiao [0008], [0033]-[0038]). The presence of MgO in the waste material Cu, Ni, and Co slag advantageously replaces the flux (Xiao [0042]) such that less or no flux of MgO needs to be added to the smelting process. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Osborne is silent to the recovery of Co from mixed nickel-cobalt hydroxide product (MHP).
Xiao teaches a method of recovering valuable metals ([0002]) such as Co and Ni ([0010]) with a recovery rate of at least 95 wt% ([0017], [0047], [0072]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Osborne to recover at least 95 wt% of the Co because this is efficient recovery that is relatively high, resulting in a simple process (Xiao [0047], [0072]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 8, Osborne teaches the starting material is a mixed nickel-cobalt hydroxide product (MHP) ([0008], [0009], [0019]).
Regarding claim 9, Osborne teaches a starting material of a mixed nickel-cobalt hydroxide product (MHP) (i.e. starting from MHP) ([0008], [0009], [0019]) processed by reduction smelting in an electric furnace to produce and separate molten metal and molten slag ([0029]) using only one smelting step (i.e. only smelting step) ([0030], Figs. 2, 3) for a metal recovery rate of at least 91% (i.e. complete Co valorization process) (Tables I, III).
In the event it is determined that the recovery rate of the metals in the examples of Osborne do not read on the claimed metal-bearing material, then the below rationale is applied.
Osborne in view of Xiao teaches a starting material of a mixed nickel-cobalt hydroxide product (MHP) (i.e. starting from MHP) (Osborne [0008], [0009], [0019]) processed by reduction smelting in an electric furnace to produce and separate molten metal and molten slag (Osborne [0029]) using only one smelting step (i.e. only smelting step) (Osborne [0030], Figs. 2, 3) for a metal recovery rate of at least 95% (i.e. complete Co valorization process) (Xiao [0017], [0047], [0072]).
Regarding claim 11, Osborne teaches forming nickel and cobalt oxide agglomerates ([0018]) by treating the MHP (i.e. Co-bearing ores of concentrates) with a leach solution (i.e. leaching reactor, leaching the ore or concentrates thereby obtaining a Co-bearing mother liquor) with MgO (i.e. precipitating Co from the mother liquor by using MgO) and acid (i.e. acidic leaching conditions) to concentrate the nickel and cobalt (i.e. thereby obtaining a metal-bearing material containing, in oxidized form, more than 1% Co and more than 1% Mg) ([0020]).
Regarding claim 13, Osborne teaches a metal recovery rate of at least 91% (Tables I, III). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
In the event it is determined that the recovery rate of the metals in the examples of Osborne do not read on the claimed metal-bearing material, then the below rationale is applied.
Osborne in view of Xiao teaches a metal recovery rate of at least 95% (i.e. complete Co valorization process) (Xiao [0017], [0047], [0072]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Osborne (US 2009/0208405) in view of Chung (KR 10-2007-0046990 machine translation. Citations as page:line(s).) and Xiao (CN 103526035 machine translation) as applied to claim 7 above. 
Regarding claim 10, Osborne is silent to granulation or atomization of the alloy phase.
Xiao teaches a method for recovering valuable metals ([0002]) such as Co and Ni ([0010]) where after recovery ([0047]) the alloy is atomized to form powder ([0048]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Osborne to atomized the alloy after recovery because it allows for further powder leaching, leaching liquefaction, separation, and purification to obtain marketable metal products (Xiao [0048]).
Regarding claim 12, Osborne in view of Xiao teaches leaching the Cu-Co-Ni alloy powder (i.e. leaching the atomized alloy phase, thereby obtaining a Co-bearing leach solution), separating, and purifying (i.e. purifying the leach solution by extracting or removing impurities from the solution, thereby obtaining a purified solution) to obtain marketable metal (i.e. recovering Co from the purified solution) (Xiao [0048]), but is silent to the leaching conditions being acidic.
Chung teaches it is known in the art to recover Co in a crushed form using an acid leaching process (2:50-52).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention for the leaching conditions to be acidic because an acidic environment (Chung 2:50-52) is known to be used to recover Co (Chung 2:50-52; Xiao [0048]).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523. The examiner can normally be reached Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735                


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735